Case 2:20-cv-02123-ELW Document 19             Filed 04/30/21 Page 1 of 1 PageID #: 521




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION


TODD JACOB GARNER                                                          PLAINTIFF

       v.                          CIVIL NO. 20-2123


ANDREW M. SAUL, Commissioner
Social Security Administration                                          DEFENDANT



                                     JUDGMENT

       For reasons stated in the memorandum opinion of this date, the Court hereby affirms the

decision of the Commissioner and dismisses Plaintiff's case with prejudice. The parties have

sixty days from entry of the judgment on the docket in which to appeal.

       IT IS SO ORDERED AND ADJUDGED this 30th day of April 2021.




                                   /s/   Erin L. Wiedemann
                                   HON. ERIN L. WIEDEMANN
                                   UNITED STATES MAGISTRATE JUDGE
